Case: 14-12532       Date Filed: 04/25/2018        Page: 1 of 19


                                                                                    [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                               ________________________

                                     No. 14-12532
                               ________________________

                           D.C. Docket No. 1:12-cv-21916-JAL


MICHAEL BUSH,

                                                                           Plaintiff-Appellant,

versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,

                                                                         Defendant-Appellee.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                       (April 25, 2018)

Before TJOFLAT and MARCUS, Circuit Judges, and STEELE, * District Judge.

TJOFLAT, Circuit Judge:




         *
          Honorable John E. Steele, United States District Judge for the Middle District of
Florida, sitting by designation.
                Case: 14-12532       Date Filed: 04/25/2018   Page: 2 of 19


      Michael Bush is a Florida prison inmate serving sentences for burglary of an

occupied building, grand theft, and resisting an officer without violence. After

exhausting his state-court remedies on direct appeal and collateral attack, he

petitioned the United States District Court for the Southern District of Florida for a

writ of habeas corpus vacating his convictions pursuant to 28 U.S.C. § 2254. The

Court denied the writ and a judge of this Court issued a Certificate of Appealability

(“COA”). 1 The COA posed the following question: whether Bush was denied

“due process or access to the courts” because he was unable—due to the

unavailability of a transcript of his criminal trial—to prove in collaterally attacking

his convictions that his trial attorneys rendered ineffective assistance of counsel in

violation of his Sixth and Fourteenth Amendment rights. See generally Strickland

v. Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984). The answer to this question

depends upon whether the Florida Third District Court of Appeal’s (“DCA”)

decision affirming the collateral-attack court’s denial of relief “was contrary to, or

involved an unreasonable application of, clearly established” United States

Supreme Court precedent. See 28 U.S.C. § 2254(d)(1). We conclude that the

answer is no and therefore affirm the District Court’s denial of the writ.




      1
          See 28 U.S.C. § 2253(c).
                                              2
             Case: 14-12532     Date Filed: 04/25/2018   Page: 3 of 19


                                         I.

                                         A.

      The crimes in this case occurred in the night of October 7–8, 2003, in Miami

Shores, a village in Miami-Dade County, Florida. Around 2:30am on October 8,

Lori Willenberg briefly observed a man outside of her house. Minutes later, she

saw the man running swiftly near the back of her house. She called the police and

described the man as a black male wearing a red shirt and black pants. An officer

responded and, upon his arrival, spotted a man nearby matching that description.

He was riding a bicycle. After the man noticed the officer, he jumped off of the

bicycle, discarded a bag and a leaf blower, and then ran. The officer followed him

but ceased the pursuit soon after the man jumped over a chain-link fence. A k-9

unit was dispatched and at around 3:30am Michael Bush was found on the roof of

a house in the area and taken into custody.

      On October 29, 2003, the State Attorney for Miami-Dade County charged

Bush by information with burglary of an occupied dwelling, grand theft, and

resisting an officer without violence. He was declared indigent, and the Circuit

Court of Miami-Dade County appointed public defenders Lindsey Glazer and

Gregg Toung to represent him. Bush pleaded not guilty to the information and

stood trial before a jury on February 7, 8, and 9, 2006. The jury convicted Bush on

all charges, and the court sentenced him to prison for thirty-five years. He

                                          3
                 Case: 14-12532       Date Filed: 04/25/2018       Page: 4 of 19


appealed his convictions to the DCA, represented by separate appointed counsel,

public defenders Bennett Brummer and Howard Blumberg. Portions of Bush’s

trial had not been transcribed because the court reporter had lost some of her

notes, 2 so counsel sought leave to reconstruct the trial record and prepare a

“statement of the evidence or proceedings” (“Statement”) pursuant to Florida Rule

of Appellate Procedure 9.200(b)(4). 3 With the assistance of Bush’s trial attorneys

and the prosecutor, counsel prepared the Statement, which depicted what had

transpired during the portions of the trial that had not been transcribed. The

Statement was included in the record on appeal.

       Although the Statement failed to recreate portions of the trial, the appeal

went forward presenting a single issue: whether the trial court erred in sustaining

the State’s objection to unauthenticated x-rays of Bush’s damaged ankle, which

would have helped Bush substantiate his claim that he was incapable of evading




       2
        The court reporter lost her notes for a portion of the trial proceedings that took place on
February 8 and for all of the proceedings on February 9, 2006.
       3
           Florida Rule of Appellate Procedure 9.200(b)(4) provides that
       if the transcript is unavailable, a party may prepare a statement of the evidence or
       proceedings from the best available means, including the party’s recollection. . . .
       Thereafter, the statement and any objections or proposed amendments shall be
       filed with the lower tribunal for settlement and approval. As settled and
       approved, the statement shall be included by the clerk of the lower tribunal in the
       record.

                                                 4
                Case: 14-12532        Date Filed: 04/25/2018        Page: 5 of 19


police in the way the prosecution alleged. 4 The DCA affirmed summarily. Bush v.

State, 992 So. 2d 412 (Fla. 3d Dist. Ct. App. 2008) (mem.).

                                                 B.

       On September 29, 2009, Bush returned to the trial court and filed a pro se

motion for postconviction relief pursuant to Florida Rule of Criminal Procedure

3.850. His motion presented six claims of ineffective assistance of trial counsel.5

Annexed to his motion was the Statement that had been presented to the DCA in

the direct appeal of his convictions.

       The trial court appointed Alan Byrd, a private lawyer, to represent Bush and

on August 12, 2010, it held an evidentiary hearing on Bush’s motion. Bush’s trial

attorneys, the prosecutor, and Bush testified. 6 The attorneys’ recollection of what

transpired during the portions of the trial that had not been transcribed differed


       4
         The portion of the trial transcript included in the record on appeal was sufficient to
enable the DCA to provide meaningful review of this issue.
       5
         His six claims of ineffective assistance were as follows:
       (1) Trial counsel failed to contemporaneously object and to renew all objections pursuant
           to the trial court’s denial of the defense’s peremptory challenge of a juror.
       (2) Trial counsel failed to properly authenticate x-rays in support of the testimony of
           Bush’s expert witness.
       (3) Trial counsel failed to allow Bush to testify.
       (4) Trial counsel failed to object or move for a mistrial when the prosecutor made
           statements ridiculing the defense in the presence of the jury.
       (5) Trial counsel failed to submit into evidence certain certified medical records.
       (6) Trial counsel failed to impeach or attempt to impeach the inconsistent testimony and
           credibility of one of the state’s witnesses.
       6
          The State began the hearing by calling Lindsey Glazer, one of Bush’s trial attorneys,
and Benjamin Simon, the prosecutor. Byrd followed with the testimony of Gregg Toung, Bush’s
other trial attorney, and Bush.
                                                 5
                Case: 14-12532       Date Filed: 04/25/2018        Page: 6 of 19


from that of Bush; they sharply disputed Bush’s version of what had occurred.

Byrd thus argued that Bush’s motion should be granted because, had a complete

trial transcript been available, he could have thoroughly impeached the attorneys’

testimony and Bush’s own would have been bolstered. The trial court was not

persuaded and denied Bush’s Rule 3.850 motion on September 10, 2010.

         Bush appealed the decision to the DCA. In his brief, he raised four issues.

The first three concerned three of the original six ineffective-assistance claims

litigated in the Rule 3.850 proceeding.7 Bush’s fourth issue was whether the court

erred, under the United States and Florida Constitutions, “in denying [his] Rule

3.850 motion for [postconviction] relief on all claims when 80% of the original

trial record was lost, destroyed, or [ir]retrievable.” 8 Bush claimed that given this

circumstance, the court should have vacated his convictions and ordered a new

trial.

         Bush argued that a new trial was required because the missing portions of

the trial transcript precluded him from proving his allegations of ineffective

assistance and thus prevented the trial court from fairly considering and then ruling

on his motion. He supported his argument by citing a series of Florida appellate

         7
        The three claims raised on appeal were claims (1), (2), and (6) in Bush’s Rule 3.850
motion. See supra note 5.
         8
        Bush did not specify how or why the missing transcript resulted in a violation of his
United States constitutional rights. The sole federal authority his brief cited on this point was
Hardy v. United States, 375 U.S. 277, 84 S. Ct. 424 (1964), which is inapposite. See infra note
9.
                                                 6
                Case: 14-12532        Date Filed: 04/25/2018        Page: 7 of 19


decisions, all reviewing a defendant’s conviction on direct appeal 9; none reviewed

the denial of postconviction relief. In the most recent decision Bush cited, Jones v.

State, the Florida Supreme Court expressed its precedent in cases involving the

absence of a trial transcript in the direct appeal of a defendant’s conviction 10: “It is

. . . clear that under our precedent, this Court requires that the defendant

demonstrate that there is a basis for a claim that the missing transcript would

reflect matters which prejudice the defendant.” 923 So. 2d 486, 489 (Fla. 2006).

       The State, in its answer brief, expressed its argument for the affirmance of

the trial court’s decision with this perfunctory statement: “[T]he court’s decision

denying the Rule 3.850 motion was based on a careful review of the witnesses, and



       9
          Jones v. State, 923 So. 2d 486 (Fla. 2006); Delap v. State, 350 So. 2d 462 (Fla. 1977)
(per curiam); Vilsaint v. State, 890 So. 2d 1293 (Fla. 3d Dist. Ct. App. 2005) (mem.); L.I.B. v.
State, 811 So. 2d 748 (Fla. 2d Dist. Ct. App. 2002); Blasco v. State, 680 So. 2d 1052 (Fla. 3d
Dist. Ct. App. 1996). In addition to these decisions, Bush cited Justice Goldberg’s statement in
Hardy, 375 U.S. at 288, 84 S. Ct. at 431 (Goldberg, J., concurring), that:
       the most basic and fundamental tool of [an appellate advocate’s] profession is the
       complete trial transcript, through which his trained fingers may leaf and his
       trained eyes may roam in search of an error, a lead to an error, or even a basis
       upon which to urge a change in an established and hitherto accepted principle of
       law.
The Hardy Court was addressing the question of whether under the scheme created in 28 U.S.C.
§ 1915, which allowed “any federal court [to] authorize an ‘appeal’ in forma pauperis,” a court-
appointed counsel, who had not represented the indigent defendant at trial, should be provided a
complete transcript of the trial proceedings at government expense in order to discharge his
professional duty to the defendant, as his appellate counsel, as described in Ellis v. United States,
856 U.S. 674, 675, 78 S. Ct. 974, 975 (1958). Hardy, 375 U.S. at 278–82, 84 S. Ct. at 425–28.
In answering the question in the affirmative, the Court did not “reach a consideration of
constitutional requirements.” Id. at 282, 84 S. Ct. at 428.
       10
          The Florida Supreme Court reviewed the defendant’s conviction in exercising its
“conflict” jurisdiction. See Fla. Const. art. V, § 3(b)(3).
                                                  7
                 Case: 14-12532       Date Filed: 04/25/2018   Page: 8 of 19


circumstances of the case; that the Appellant’s issues have already been addressed

or are meritless, and alternatively, there was no error.” Referring to Jones v. State

and two of the other cases Bush had cited,11 the State’s answer brief acknowledged

that a new trial might have been required had an inadequate trial transcript

precluded the DCA from conducting a meaningful review of his convictions. It

went on to assert, however, that “to the extent that the adequacy of the record was

or could have been raised on direct appeal, [Bush] was not entitled to relief.” In

making its argument, the State did not distinguish between the provision of a trial

transcript on direct appeal and in a postconviction proceeding. The State thus

raised, but did not answer, the question of whether the Jones remedy applied in the

postconviction context as well as on direct appeal and, if so, whether the transcript

of Bush’s trial was inadequate for Rule 3.850 purposes—i.e., to determine whether

defense counsels’ trial performance was constitutionally ineffective under

Strickland v. Washington. It was precisely this unanswered question that Bush’s

fourth point posed: whether the Florida appellate decisions Bush cited required the

denial of Rule 3.850 relief to be reversed and a new trial granted.

      The DCA summarily affirmed the trial court’s decision. Bush v. State, No.

3D10-3063, 2012 WL 560916 (Fla. 3d Dist. Ct. App. Feb. 22, 2012) (unpublished

table decision).


      11
           Delap, 350 So. 2d 462; L.I.B., 811 So. 2d 748.
                                                8
               Case: 14-12532        Date Filed: 04/25/2018      Page: 9 of 19


                                               C.

       Having exhausted his state-court remedies, Bush brought the habeas petition

now before us. In his petition, Bush challenged the DCA’s disposition of the three

ineffective-assistance claims presented on appeal and of his claim that the

unavailability of eighty percent of the trial transcript required the vacation of his

convictions and a new trial. Bush reframed that claim, which is the only claim

relevant here, to assert two violations of the United States Constitution: His

convictions were invalid because “his Fifth and Fourteenth Amendment rights to

due process and access to the courts were violated by being required to appeal and

seek postconviction remedies with an incomplete record.”12 As stated, the claim

amounted to a substantive restatement of the fourth claim Bush presented to the

DCA in appealing the denial of Rule 3.850 relief.

       The District Court ordered the state to respond to the petition. Concerning

Bush’s fourth claim, the State’s response first asserted that the claim had been

waived. Bush, the State contended, should have raised on direct appeal his

allegations about the effect of the incomplete transcript on meaningful appellate

review. The State then argued that, should the merits be reached, Bush could not

       12
          The District Court expressed the claim in these quoted words in its order denying
Bush’s petition. As stated in Bush’s petition and by the Magistrate Judge in his report and
recommendation to the District Court, the claim was this: “The petitioner has a constitutional
right under the Fifth Amendment and Fourteenth Amendments to the guarantee of due process
and fundamental right to access the courts through a complete record on appeal which is
indispensable to the realization of this constitutional right.”
                                               9
             Case: 14-12532      Date Filed: 04/25/2018    Page: 10 of 19


show that he was actually prejudiced by the missing portions of the transcript.

Implicit in this argument was the State’s recognition that a convicted defendant has

a constitutional right to the provision of a trial transcript for use in postconviction

proceedings. It recognized the right as created by the substantive component of the

Due Process Clause. It also recognized that denial of a transcript might operate to

deny the defendant’s right of access to the courts. In short, the State’s argument

was not that there is no constitutional right to a trial transcript in postconviction

proceedings. Rather, its argument was that notwithstanding the missing portions of

the transcript, Bush received full consideration of his ineffective-assistance claims

in the Rule 3.850 proceeding.

      The District Court referred Bush’s petition and the State’s response to a

Magistrate Judge for a report and recommendation. The Magistrate Judge denied

Bush’s request for an evidentiary hearing and, after consulting the records of the

state courts’ criminal and Rule 3.850 proceedings, recommended that the District

Court deny his petition. In his recommendation, the Magistrate Judge “decline[d]

to engage in an analysis of procedural bar” resulting from Bush’s failure to present

his insufficient-record argument as two, discrete federal constitutional claims in his

Rule 3.850 motion and instead reached the merits. Citing Mayer v. City of

Chicago, 404 U.S. 189, 92 S. Ct. 410 (1971), a case about an indigent defendant




                                           10
               Case: 14-12532       Date Filed: 04/25/2018       Page: 11 of 19


being denied a free transcript in appealing his conviction,13 the Magistrate Judge

stated that the United States Supreme Court “has recognized that substantive due

process,” as distinguished from procedural due process, “includes access to the

courts and also a criminal defendant’s right to obtain a trial transcript for purposes

of appeal.” He held, however, that Bush failed to “allege[] deficiencies in the trial

transcript substantial enough to call into question the validity of the appellate

process in the state courts.” 14

       The District Court agreed. It too assumed that the State’s failure to provide

a defendant with a complete transcript of his trial for use in a postconviction

proceeding could constitute a denial of substantive due process,15 but only if the

defendant established prejudice. Bush, the District Court concluded, failed to


       13
          Mayer involved an Illinois Supreme Court’s denial of a transcript to an indigent who
had been convicted of violating Chicago ordinances. 404 U.S. at 190–93, 92 S. Ct. at 412–14.
Applying the principle it announced in Griffin v. Illinois, 351 U.S. 12, 76 S. Ct. 585 (1956)—that
the “constitutional guarantees of due process and equal protection” require the provision of trial
transcripts sufficiently complete to permit proper consideration of an indigent’s direct appeal of
his conviction—the United States Supreme Court vacated the Illinois Supreme Court’s order
denying the transcript. Mayer, 404 U.S. at 199, 92 S. Ct. at 417. Nothing in Mayer or any other
United States Supreme Court decision we are aware of extends this equal protection right to a
case in which the State has not discriminated against the defendant on account of his indigent
status.
       14
          We note that the quoted part of these statements did not distinguish between the direct
appeal of a conviction and the appeal of an adverse postconviction decision.
       15
          The District Court noted that “[i]n Ground Four [of his petition, Bush] argues that his
Fifth and Fourteenth Amendment rights to due process and access to the courts were violated by
being required to appeal and seek post-conviction remedies with an incomplete record.” In
adopting the Magistrate Judge’s recommendation, however, the Court did not explicitly address
the question of whether the Due Process Clause incorporated a right to access the courts.


                                               11
             Case: 14-12532      Date Filed: 04/25/2018    Page: 12 of 19


present any evidence that the missing portions of his transcript prejudiced his

ability to prosecute his Rule 3.850 motion.

      Bush sought a COA on the four claims he asserted in his habeas petition.

The District Court denied the COA, but this Court granted a COA with respect to

his fourth claim, framing the issue as “[w]hether the absence of significant portions

of the trial transcript violated Bush’s rights to due process or access to the courts.”

The COA was granted under the assumption that Bush had presented the due

process and access to the courts claims to the DCA and that it had summarily

decided that neither constitutional right had been infringed.

                                          II.

                                          A.

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

Pub. L. No. 104-132, 110 Stat. 1214, circumscribes a federal court’s authority to

grant a writ of habeas corpus setting aside a state-court conviction. The relevant

portion states:

      An application for a writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a State court shall not be granted
      with respect to any claim that was adjudicated on the merits in State
      court proceedings unless the adjudication of the claim—

      (1) resulted in a decision that was contrary to, or involved an
          unreasonable application of, clearly established Federal law, as
          determined by the Supreme Court of the United States; or



                                          12
             Case: 14-12532      Date Filed: 04/25/2018   Page: 13 of 19


      (2) resulted in a decision that was based on an unreasonable
          determination of the facts in light of the evidence presented in the
          State court proceeding.

28 U.S.C. § 2254(d). Bush does not contend that the DCA’s affirmance of the

Rule 3.850 court’s decision was based on an unreasonable determination of facts.

Rather, his argument is that the decision was contrary to, or an unreasonable

application of, clearly established Federal Law, and that the District Court erred in

failing to recognize that.

      Under § 2254(d)(1), “clearly established Federal Law, as determined by the

Supreme Court of the United States,” refers to the Court’s holdings, not its dicta, as

of the time of the state-court decision in question. Williams v. Taylor, 529 U.S.

362, 412, 120 S. Ct. 1495, 1523 (2000). A state-court decision is “contrary to” a

Supreme Court holding “if the state court arrives at a conclusion opposite to that

reached by [the] Court on a question of law or if the state court decides a case

differently than [the] Court has on a set of materially indistinguishable facts.” Id.

at 412–13, 120 S. Ct. at 1523.

                                          B.

      Bush sought a COA, and this court granted it, on issues of access to the

courts and due process. In his opening brief on appeal, though, Bush says nothing




                                          13
               Case: 14-12532         Date Filed: 04/25/2018        Page: 14 of 19


about access to the courts. He has therefore abandoned the claim. 16 See United

States v. Curtis, 380 F.3d 1308, 1310 (11th Cir. 2004). As to due process, the

parties, the Magistrate Judge, and the District Court treated Bush’s petition as

claiming a violation of the right in its substantive rather than procedural form. And

Bush and the State continue to do so here. We do likewise. Our analysis starts

with the function of a trial transcript on direct appeal versus in postconviction

proceedings.

       The state creates a trial transcript for purposes of direct appeal out of

necessity. That is, the state provides direct appellate review of convictions, so it

also provides a court reporter and transcript in order to allow for review to be

meaningful. A trial transcript, in some instances, might be critical to reviewing for

alleged trial-court errors; affirming a conviction without one might be arbitrary.

Thus if a defendant’s conviction cannot be meaningfully reviewed on direct

appeal, due to a deficient transcript or otherwise, state law requires the conviction



       16
           Regardless of abandonment, Bush’s access to the courts claim is not persuasive.
Access to the courts claims generally assert a right to something that the state could provide, or
they involve state interference with individuals’ ability to challenge their convictions. See, e.g.,
Bounds v. Smith, 430 U.S. 817, 828, 97 S. Ct. 1491, 1498 (1977) (“[T]he fundamental
constitutional right of access to the courts requires prison authorities to assist inmates in the
preparation and filing of meaningful legal papers by providing prisoners with adequate law
libraries or adequate assistance from persons trained in the law.”); Johnson v. Avery, 393 U.S.
483, 89 S. Ct. 747 (1969) (holding that, unless alternative sources of assistance are provided,
prisoners must be allowed access to inmate “writ-writers”); Ex Parte Hull, 312 U.S. 546, 61 S.
Ct. 640 (1941) (holding that the state could not refuse to mail a prisoner’s inartful pleadings to
the courts). Here, portions of Bush’s trial transcript were lost through no fault of the State, and
the State had no power to conjure the missing portions.
                                                 14
               Case: 14-12532       Date Filed: 04/25/2018       Page: 15 of 19


to be vacated. See, e.g., Vilsaint v. State, 890 So. 2d 1293 (Fla. 3d Dist. Ct. App.

2005) (mem.). And indeed the United States Constitution does too, as such would

violate one’s right to procedural due process. See Entsminger v. Iowa, 386 U.S.

748, 750, 87 S. Ct. 1402, 1403 (1967) (holding that a defendant was denied

“adequate and effective review” of his conviction because significant parts of the

trial record were missing). In Bush’s direct appeal of his convictions, he did not

have a complete trial transcript, but that did not preclude meaningful review. Bush

concedes this. 17

       A trial transcript plays a different role in Rule 3.850 proceedings. Once a

Rule 3.850 motion is filed, the clerk must “forward the motion and file to the

court.” Fla. R. Crim. P. 3.850(f). If the motion states a claim for relief “but the

files and records in the case conclusively show that the defendant is not entitled to

relief,” the claim “shall be summarily denied on the merits without a hearing.” Id.

at 3.850(f)(4), (5). If the files and records—including among their contents the

trial transcript—do not conclusively show that the defendant is not entitled to

relief, as here, then the court must order the state attorney to file an answer to the

defendant’s motion. Id. at 3.850(f)(6). After Bush filed his motion and the State

filed its response, the Rule 3.850 court decided an evidentiary hearing was


       17
         Bush has never contended, and does not contend here, that the missing trial transcript
caused him any prejudice in advocating the single claim of trial-court error he presented to the
DCA in appealing his convictions.
                                               15
               Case: 14-12532    Date Filed: 04/25/2018     Page: 16 of 19


required. See id. at 3.850(f)(8). It was only at this point that Bush needed the trial

transcript. The full transcript was unavailable but the hearing proceeded

nonetheless.

      In this context, the transcript was merely to serve as a piece of evidence in

Bush’s Rule 3.850 proceeding. Bush’s constitutional claim is that, without a

transcript in his Rule 3.850 hearing, he could neither impeach the other witnesses’

testimony nor show that his memory of the events at trial was, in fact, better than

that of the other witnesses. Bush contends that this hindered his ability to argue his

ineffective-assistance claims. The transcript, then, was to be used to increase or

decrease the value of witness testimony, like any other piece of evidence. This

evidentiary role is different in kind than the role a trial transcript plays on direct

appeal, where it is potentially indispensable for identifying trial-court errors and

conducting meaningful appellate review.

      Holding the Rule 3.850 proceeding despite the missing evidence (the

transcript) is not a procedural due process violation. “Procedural due process

requires only an opportunity to be heard ‘at a meaningful time and in a meaningful

manner.’” Cherry v. Heckler, 760 F.2d 1186, 1190 (11th Cir. 1985) (quoting

Mathews v. Eldridge, 424 U.S. 319, 333, 96 S. Ct. 893, 902 (1976)). Bush was

represented by counsel in his Rule 3.850 proceeding, testified about his own

recollection of trial, called Toung as a witness and had an opportunity to cross-

                                           16
              Case: 14-12532     Date Filed: 04/25/2018    Page: 17 of 19


examine Glazer and Simon, and had the right to appeal. He also had available to

him the record which he and his trial counsel had previously supplemented with a

statement of proceedings via Florida Rule of Appellate Procedure 9.200(b)(4).

What’s more, the transcript’s incompleteness is in no way a result of trial-court

error, and the full transcript would not aid in identifying trial-court errors. So,

necessarily, Bush contends that he has a substantive due process right to the full

transcript.

       We know of no United States Supreme Court case that confers a substantive

due process right of the sort Bush claims. Substantive due process rights are

“fundamental” rights; no amount of process can justify their infringement.

McKinney v. Pate, 20 F.3d 1550, 1556–57 (11th Cir. 1994) (en banc). None of the

decisions Bush, the State, the Magistrate Judge, or the District Court cite stand for

the proposition that Bush had a substantive due process right to a transcript of

portions of his trial that were critical to prosecuting his Strickland claims

postconviction. Rather, they hold that affirming a conviction on direct appeal

notwithstanding the absence of portions of the trial transcript essential to

meaningful appellate review of trial-judge error could deny the defendant

procedural due process of law. See, e.g., Mayer, 404 U.S. at 193–96, 92 S. Ct. at

414–15; Draper v. Washington, 372 U.S. 487, 495–98, 83 S. Ct. 774, 779–80

(1963); Griffin v. Illinois, 351 U.S. 12, 15, 76 S. Ct. 585, 589 (1956). Further, the

                                           17
               Case: 14-12532    Date Filed: 04/25/2018   Page: 18 of 19


Griffin line of cases—Bush’s main authority—are grounded primarily in equal

protection principles, standing for the proposition that “a State cannot arbitrarily

cut off appeal rights for indigents while leaving open avenues of appeal for more

affluent persons.” See Ross v. Moffitt, 417 U.S. 600, 608, 94 S. Ct. 2437, 2442

(1974) (characterizing the Griffin line of cases as standing for the quoted

proposition). And beyond lacking case law, the parties, the Magistrate Judge, and

the District Court also do not explain why, or how, having access to a complete

trial transcript is a “fundamental” right.

       As discussed, a trial transcript functions to ensure procedural due process on

direct appeal. There may be instances in which a trial transcript is crucial to

meaningful appellate review. But there may also be instances in which meaningful

review can be conducted without a trial transcript. Adequate process can remedy a

missing or deficient trial transcript. Florida Rule of Appellate Procedure

9.200(b)(4), for example, provides litigants a way to receive a fair hearing without

a trial transcript.

       In Rule 3.850 proceedings, trial transcripts are but one part of the record that

informs a state postconviction court’s decision of whether to conduct an

evidentiary hearing. Here, Bush was granted an evidentiary hearing. Within that

hearing, the trial transcript’s function was then an evidentiary one: to substantiate

Bush’s testimony and impeach adverse testimony. Being unable to use a portion of

                                             18
             Case: 14-12532    Date Filed: 04/25/2018   Page: 19 of 19


the trial transcript was akin to being unable to produce a witness. Bush’s claim

therefore cannot be feasibly characterized as a substantive due process violation.

                                        III.

      The DCA’s affirmance of the Rule 3.850 court’s denial of relief was not

contrary to, and did not involve an unreasonable application of, clearly established

United States Supreme Court precedent. We therefore affirm the District Court’s

dismissal of Bush’s 28 U.S.C. § 2254 petition.

      SO ORDERED.




                                         19